Citation Nr: 1744557	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  11-21 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an extraschedular rating for service-connected dermatophytosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) is St. Petersburg, Florida.  The Veteran testified before the undersigned at a hearing held in March 2015.  The record contains a transcript of the hearing.

In March 2016 the Board denied a schedular rating in excess of 10 percent for the Veteran's skin condition, but remanded to refer the case to the Director of Compensation for consideration of an extraschedular rating, and, to obtain records.  The Board finds that there has been substantial compliance with the Board's remand directives, and the matter is now appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board had also remanded the issue of entitlement to service connection for a psychiatric condition.  In October 2016, the RO granted service connection for anxiety disorder, claimed as depression.  As such, the issue of service connection for an acquired psychiatric disorder has been granted and is no longer before the Board.  


FINDINGS OF FACT

1.  The criteria for rating skin disabilities do not adequately contemplate the symptoms of the Veteran's dermatophytosis, which results in lesions on the feet that crack and bleed with painful/difficult ambulation.  

2.  The Veteran's pain and difficulty walking and standing due to skin lesions on his feet causes marked interference with employment.



CONCLUSION OF LAW

The criteria for an extraschedular rating of 10 percent for dermatophytosis have been met.  38 C.F.R. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (b), 4.1, 4.21, 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104 (d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

Neither the Veteran nor his representative has raised any issues with the VA's duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

Increased Rating (extraschedular), Dermatophytosis

As noted above, the prior Board decision denied a schedular rating in excess of 10 percent for the Veteran's skin condition.  The Board found, however, that the issue of entitlement to an extraschedular rating had been raised by the record.  When the Board finds that an extraschedular rating may be warranted, it cannot grant an extraschedular rating in the first instance.  Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009).  Rather, it must remand the claim to the Agency of Original Jurisdiction (AOJ) for referral to the Director of Compensation Service (Director). See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board did so in this case in March 2016.  In April 2017, the Director rendered a decision on the issue of assigning an extraschedular rating to the Veteran's service connected dermatophytosis wherein the claim was denied.  The Director found that the evidentiary record failed to demonstrate any exceptional or unusual disability picture for the Veteran's skin disorder that renders the application of the regular rating criteria, Diagnostic Code (DC) 7806, impractical.  As reasoning, the Director noted the Veteran's complaints of pain, but, also noted that painful manifestations associated with the Veteran's skin disorder, although not explicitly listed, are reasonably contemplated by the rating criteria.

The Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision.  The Court has held that the Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and elaborated that the Board is authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447, 457 (2015).
After a careful review of the evidence, the Board has determined that an additional 10 percent disability rating is warranted for the Veteran's service-connected dermatophytosis on an extraschedular basis.  The evidence upon which the Board based its decision is discussed below.

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115. 

Diagnostic Code 7806 provides ratings for dermatitis or eczema according to the percentage of the body affected by the disease, and whether those areas are exposed or unexposed, and the type of treatment for the condition. 

The Veteran was afforded a VA examination in April 2009 wherein the examiner noted painful lesions on the Veteran's feet that sometimes bled.  The lesions occupied less than 0.5 percent of the total body surface area, 0 percent of the exposed area, and resulted in no functional impairment.  

Private medical records from the Veteran's podiatrist note a foot condition, referred to as athlete's foot, that causes scaliness and itching on the Veteran's feet in April 2009.  In May 2009 the Veteran had complaints of burning and itching  related to his bilateral tinea pedis.  In December 2009 the Veteran's condition began affecting his toenails, which caused painful ambulation, and he was diagnosed with bilateral onychomycosis.

VA outpatient treatment records show consistent complaints, and treatment, for a skin condition where the Veteran experiences pain associated with skin lesions on his feet and has been undergoing treatment with oral and topical medication.  In March 2012, the Veteran was treated for "fungus foot" after complaints of itchy skin.  In March 2013 the Veteran was diagnosed with chronic tinea pedis and "probable eczema" on his fingers, characterized by scaling and fissuring.  In February 2015 a heel fissure was noted on the base of the Veteran's right foot.

During his September 2012 VA examination, the VA examiner noted the Veteran's "scaly cracked skin" as well as "fissures" between his toes on both feet.  The examiner opined that the Veteran's skin condition did not impact his ability to work.

Lay evidence provided by the Veteran has been reviewed and considered.  The Veteran testified during his hearing that during outbreaks, he can walk, but it is very painful due to a burning feeling on his feet.  The Veteran also reported that he has been instructed to wear special shoes that allow for better air circulation, change shoes 2-3 times per day, and to soak his feet as frequently as three times per day.  The Board finds the Veteran's testimony credible and also competent, as he is qualified to report symptoms he experiences such as pain, burning, and itching.  

The Board has also assigned significant probative weight to the medical evidence provided by the Veteran's podiatrist, as it supports the Veteran's testimony regarding pain while walking.  On multiple occasions, the Veteran reported to a private podiatrist due to complications stemming from the skin condition on his feet.  The Veteran's foot condition had also affected his toenails, causing painful ambulation.

In light of the medical evidence and the Veteran's statements, and resolving all reasonable doubt in his favor, the Board finds that painful ambulation caused by painful outbreaks on the base of the Veteran's feet, between his toes, and under his toenails is not contemplated by the schedular rating criteria for dermatophytosis.  The Board acknowledges that a certain level of general pain, itching, discomfort, and even a burning sensation, are reasonably contemplated by the schedular criteria for skin disorders.  It cannot be said, however, that painful ambulation as a result of bleeding sores on the base of the Veteran's feet are contemplated by the schedular rating criteria.  Therefore, the Board finds that the evidence presents such an exceptional or unusual disability picture that the application of the schedular rating criteria is impractical.  

In the second step of the inquiry, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  In Thun, the Court stated they "agree[d] with Mr. Thun that requiring that there be evidence of interference with 'obtaining or retaining' employment exacts a higher standard than is required for a finding of 'marked interference with employment' under § 3.321(b)(1)."  Thun v. Peake, 22 Vet. App. 111 (2008).  As such, marked interference with employment is the appropriate standard when assessing the second Thun element, and that standard falls below requiring evidence that the disability affects the Veteran's ability to obtain or retain employment. See Id. (holding that the Board erred when reasoning that Mr. Thun's disability did not warrant extra-schedular consideration because he did not establish an inability to obtain or retain employment). 

The Veteran has not been hospitalized for extensive treatment for his skin condition.  However, his work history includes jobs that involved a lot of standing and walking, such as on an assembly line or in janitorial work.  Although he is now retired, the correct standard is not that the condition prevents him from obtaining or retaining employment, but only that it markedly interferes with employment.  In discussing this exact point in a case involving an extraschedular claim, the Court found that "retirement status does not foreclose the possibility that service-connected disability may cause marked interference with employment or that other factors relevant to the extraschedular issue do not exist."  Jensen v. Shulkin, No. 16-0689 (U.S. App. Vet. Claims, March 27, 2017), citing, in part, to DeLisio v. Shinseki, 25 Vet.App. 45, 62 (2011) (Court faults the Board for insufficiently addressing entitlement to extraschedular evaluation where it noted, that because a veteran was unemployed, there was no interference with work).  The Board acknowledges that the Jensen decision is non-precedential; however, a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains."  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  The Board finds that the functional impact presented by difficulty standing and walking and the associated increased pain would likely result in marked interference with employment considering the Veteran's work history.

Having found the Veteran has an exceptional disability picture that markedly interferes with employment, the remaining question is what extraschedular rating to assign. The Board acknowledges that it is without set guidance as to any standard for assigning an extraschedular rating for a skin disability that has resulted in interference with employment, but which has not resulted in a maximum schedular rating under the Diagnostic Code.  The legal standard for assigning an extraschedular rating is somewhat elusive.  Per the holding in Kuppamala, the standard for assessing an appropriate extraschedular rating, if any, is whether there is "average impairment in earning capacity" significant enough to warrant an extraschedular rating.  Kuppamala, 27 Vet. App. at 453-4.  However, the Board also acknowledges that it is for the very reason of impact on earning capacity that service connection was established and compensable ratings assigned under the schedular criteria in the first place.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability"). 

In this case, although the various examinations have not shown the Veteran meets the schedular criteria beyond a 10 percent rating, it is clear that his disability results in interference with employment due to an inability to tolerate extensive standing or walking during flare-ups of his skin condition.  To the degree that employment has been affected by the extent/severity of his outbreaks and the treatment therefore, those symptoms are explicitly contemplated by the Diagnostic Code.  As discussed above, though, the skin condition affects the soles of his feet, resulting in bleeding lesions and cracking of the skin, and the pain and functional limitations from those particular characteristics of his disability are not adequately compensated for by the usual rating schedule.  In this case, the Board has determined the appropriateness of the Veteran's extraschedular rating by comparing his condition and the functional limitations to the criteria for rating foot disorders, specifically DC 5284.  VA General Counsel has determined that DC 5284 is a general diagnostic code under which a variety of foot injuries may be rated.  VAOPGCPREC 9-98.  By the Veteran's own admission, and confirmed by medical evidence, his painful ambulation is episodic and corresponds with outbreaks on his feet.  Thus, using DC 5284, for comparison purposes only, the Board finds a 10 percent extraschedular rating, which would ordinarily correspond to a "moderate" level of disability due to a foot condition, and no higher, is warranted.


ORDER

An extraschedular rating of 10 percent, in addition to the current schedular 10 percent rating, for service-connected dermatophytosis, is granted, subject to the laws and regulations governing payment of monetary benefits.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 
Department of Veterans Affairs


